DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   THE BOARD OF TRUSTEES OF THE CITY PENSION FUND FOR
     FIREFIGHTERS AND POLICE OFFICERS IN THE CITY OF
     PEMBROKE PINES and THE CITY OF PEMBROKE PINES,
                       Appellants,

                                     v.

  KENNETH FRITZ, individually and on behalf of all persons similarly
                            situated,
                            Appellee.

                              No. 4D17-1794

                              [March 21, 2019]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Judge; L.T. Case No.
XX-XXXXXXX (13).

 Scott A. Cole of Cole, Scott & Kissane, P.A., Miami, for appellant The
Board of Trustees of The City Pension Fund For Firefighters And Police
Officers in The City of Pembroke Pines.

 Michael T. Burke of Johnson, Anselmo, Murdoch, Burke, Piper &
Hochman, P.A., Fort Lauderdale, for appellant The City of Pembroke Pines.

 Karen Coolman Amlong and Jennifer Daley of Amlong & Amlong, P.A.,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ. concur.


                          *          *           *

   Not final until disposition of timely filed motion for rehearing.